DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 10/11/2021. Claims 4, 12, 16, 22-24 and 26 have been amended by the amendment of 10/11/2021 and claims 1-3, 5-11, 13-15, 17-21 and 25 are originally presented. The pending claims 1-26 are now allowed.
Drawings
The drawings were received on 10/11/2021.  These drawings are approved by the Examiner.

Response to Amendment
In response to the amendments and remarks filed on 10/11/2021, the following actions have been taken:
The objection to the drawing indicated in the Ex Parte Quayle Action mailed on 08/25/2021 is withdrawn.
The objection to the abstract of the disclosure indicated in the Ex Parte Quayle Action mailed on 08/25/2021 is withdrawn.
The objection to the specification for minor typographical errors indicated in the Ex Parte Quayle Action mailed on 08/25/2021 is withdrawn.
The objection to the specification to update the status of the parent application S/N16/136,180  indicated in the Ex Parte Quayle Action mailed on 08/25/2021 is withdrawn.
The objection to claim 4 for minor typographical error indicated in the Ex Parte Quayle Action mailed on 08/25/2021 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matters in claims 1-26 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed  “obtaining spatial diagnostics data determined independent of changes to channel state parameters associated with a communication channel between computing devices in a network; and
providing a service associated with a location, at which the network exists using the spatial
diagnostics data” in combinations of each every claimed limitations in claims 1, 8, 15, 20 and 21. See figures 2A and 2B, where client device 108 moving from location L1 to locations L2 and L3 having a corresponding frequency band of 80MHz, 40MHz and 20MHz respectively (claimed change in parameter) can be extract from a channel state information to obtain spatial diagnostics independent of the change of frequency band, claimed independent of change to the channel parameter. For further disclosed subject matters to the claimed  “obtaining spatial diagnostics data determined independent of changes to channel state parameters associated with a communication channel between computing devices in a network” reference should be made in par. [0022], [0023], [0032], [0044] and [0046].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/TESFALDET BOCURE/             Primary Examiner, Art Unit 2633